 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         NORTHWEST SHEET METAL                        CASE NO. C18-0044JLR
           WORKERS WELFARE FUND, et
11         al.,                                         ORDER DENYING WITHOUT
                                                        PREJUDICE PLAINTIFFS’
12                              Plaintiffs,             AMENDED MOTION FOR
                                                        DEFAULT JUDGMENT
                  v.
13

14         POLAR REFRIGERATION &
           RESTAURANT EQUIPMENT,
15         INC.,

16                              Defendant.

17
           Before the court is Plaintiffs Northwest Sheet Metal Workers Welfare Fund,
18
     Northwest Sheet Metal Workers Pension Fund, and Northwest Sheet Metal Workers
19
     Supplemental Pension Trust’s (collectively, “Plaintiffs”) amended motion for default
20
     judgment against Defendant Polar Refrigeration and Restaurant Equipment, Inc.
21
     (“Polar”). (Mot. (Dkt. # 12).)
22


     ORDER - 1
 1          The Local Civil Rules provide that a party seeking default judgment must provide

 2   “a concise explanation of how all amounts were calculated” and must support this

 3   explanation with evidence establishing the amount of the principal claim as well as any

 4   liquidated damages sought. Local Civil Rules W.D. Wash. LCR 55(b)(2). Local Rule 55

 5   imposes a heavy evidentiary burden on a party seeking entry of default judgment because

 6   such relief is obtained without the benefit of the adversarial process. See, e.g., Vawter v.

 7   Quality Loan Serv. Corp. of Wash., No. C09-1585JLR, 2011 WL 13190117, at *2 (W.D.

 8   Wash. Mar. 7, 2011).

 9          Plaintiffs fail to show that they have properly calculated the liquidated damages to

10   which they claim they are entitled. Plaintiffs assert that the trust collection policy that

11   governs Polar’s financial obligations to Plaintiffs “provides that when employers make

12   delinquent payments, or fail to make payments, they are liable for liquidated damages of

13   20% of the amount of the contributions due.” (Mot. at 2.) To support that assertion,

14   Plaintiffs cite the declaration of Daniel Hutzenbiler, Plaintiffs’ attorney. (Id. (citing

15   Hutzenbiler Decl. (Dkt. # 13) ¶¶ 11-12).) Mr. Hutzenbiler’s declaration summarily

16   reiterates that, under the trust collection policy, Polar is “required to pay liquidated

17   damages at 20% of any late payment.” (Hutzenbiler Decl. ¶ 11.) However, Mr.

18   Hutzenbiler fails to cite the provision of the trust collection policy that establishes a

19   liquidated damages rate of 20%. (See generally id.)

20          In reviewing the trust collection policy, the court found no support for the

21   proposition that Polar is liable for liquidated damages at 20% of its unpaid contributions.

22   (See generally Hutzenbiler Decl. ¶ 8, Ex. B.) To the contrary, the trust collection policy


     ORDER - 2
 1   states that an employer will be assessed liquidated damages of 5% of delinquent

 2   contributions until the twenty-fifth day of the month following the month the relevant

 3   hours were worked, at which point the liquidated damages rate increases to 10% of the

 4   outstanding contributions. (Id. ¶ 2.1.B.) Mr. Hutzenbiler’s declaration implies that a

 5   delinquent employer is liable for liquidated damages of 20% of outstanding contributions

 6   “if suit is filed,” but cites no evidence to that effect. (Hutzenbiler Decl. ¶ 11.) The court

 7   declines to scour Plaintiffs’ submissions for any such evidence. See Indep. Towers of

 8   Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[J]udges are not like pigs,

 9   hunting for truffles buried in briefs.”) (quoting United States v. Dunkel, 927 F.2d 955,

10   956 (7th Cir. 1991)).

11          Once again, the court lacks confidence in the accuracy of Plaintiffs’ submissions.

12   (See 12/6/18 Order (Dkt. # 11).) The court thus directs Plaintiffs to file a second

13   amended motion for default judgment that clearly sets forth the liquidated damages to

14   which they are entitled and cites the corresponding provisions of the trust collection

15   policy. The court cautions Plaintiffs that, in the interest of conserving judicial resources,

16   the court will consider denying with prejudice a second amended motion for default

17   judgment that is inaccurate or insufficiently supported.

18          For the foregoing reasons, the court DENIES Plaintiffs’ amended motion for

19   default judgment (Dkt. # 12) without prejudice to refiling with the corrections discussed

20   //

21   //

22   //


     ORDER - 3
 1   herein. The court ORDERS Plaintiffs to file a second amended motion for default

 2   judgment within 14 days of the date of this order.

 3          Dated this 18th day of January, 2019.

 4

 5                                                    A
                                                      The Honorable James L. Robart
 6
                                                      U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
